PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on or about May 30, 2002, in Okaloosa County Circuit Court case numbers 01-2453 and 02-23-CFA, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel at public expense, the circuit court shall appoint counsel to represent petitioner on appeal.
WOLF, C.J., VAN NORTWICK and BROWNING, JJ., concur.